Title: From Thomas Jefferson to Gouverneur Morris, 1 November 1801
From: Jefferson, Thomas
To: Morris, Gouverneur


Dear Sir
Washington Nov. 1. 1801.
Your favor of Oct. 28. is duly recieved, and I am very glad you have disposed of the service of plate which had been the subject of our correspondence. the purchase of indispensable articles of furniture for the house had gone so much deeper into the funds remaining on hand that they would not have been equal to what I had proposed to you. in fact the only articles of plate really wanting are a half dozen Casseroles. these I must have imported.
The ratification of our convention with France, & the expected arrangement of the VIth. article of the British treaty with the new modifications of their courts of Admiralty will I hope place our foreign affairs in a state of greater tranquility. the Spanish depredations at Algesiras will doubtless yield to proper remonstrances.
The new Census shews our increase to be in the geometrical ratio of 31/6 pr. cent annually which gives a duplication in 22 y—3 m equal to the most sanguine of our calculations. we are already about the 7th. of the Christian nations in population, but holding a higher place in substantial abilities. if we can keep at peace for our time the next generation will have nothing to fear but from their own want of moderation in the use of their strength. health & happiness cum caeteris votis.
Th: Jefferson
